MANAGEMENT AGREEMENT




This Management Agreement ("Agreement") is made on the 6th day of September,
2013 (“Effective Date”) between HVW HOLDINGS LLC (the “Management”), a
Connecticut limited liability company, with principal offices at 44 Strawberry
Hill Avenue, Stamford, CT 06902,  and Sharp Performance, Inc. (the “Company”) a
Nevada corporation, with principal offices at 12 Fox Run, Sherman CT 06874.




WHEREAS,




Management principals have experience in asset management, loan origination,
real estate valuation, project management, financing, and other matters relating
to the general business and operating affairs of the Company;




The Company desires to retain Management to provide a variety of financial,
business consulting and advisory services, and Management is willing to provide
such services pursuant to the terms of this agreement.   




In consideration of the terms of this Agreement the Company and Management agree
as follows:




ARTICLE 1
ENGAGEMENT




1.1

The Company hereby engages and retains Management under the terms of this
agreement to render certain business, financial and advisory services to the
Company for a period of three years from the date hereof (the “Term”).




Management is hereby engaged and retained by the Company to provide, as and when
requested by the Company, amongst other things;




1.

Financial management services; asset management, loan origination, real estate
valuation, project management and acquisition.




2.

Business management services – including general business management;
coordinating functions with auditors and legal counsel; interfacing with
shareholders abreast of current developments at the Company.




The services to be rendered by Management to the Company shall under no
circumstances include the following:  (i) any activities which could be deemed
by the Securities and Exchange Commission to constitute investment banking or
any other activities requiring Management to be registered as a broker-dealer
under the Securities Act of 1934.    




ARTICLE 2
COMPENSATION




2.1.

In consideration of Management's services under this Agreement, Management shall
be entitled to the following compensation:







(a)

As per the terms of the Securities Purchase Agreement entered into between
Management and the Company of even date herewith, Management shall receive
308,166 restricted shares of Company’s common stock and 32,300 shares of Series
A preferred stock.




(b)

Management Fee




 

A management fee, calculated at an annual rate of 2% of the average gross assets
of the Company which are being supervised by Management, payable each calendar
quarter.





--------------------------------------------------------------------------------




(c )

Incentive Fee




The incentive fee shall equal 20% of the amount of the Company’s net income
derived via the services of Management during the term of this Agreement. The
fee on income shall be determined and payable in arrears as of the end of each
calendar quarter.  Net income derived via the services of Management is defined
as interest income, rental income and any other income accrued during the
calendar quarter, minus our operating expenses for the quarter, including the
management fee, expenses payable, any interest expense and dividends paid on any
issued and outstanding preferred stock, any reimbursement by Management of
expense support payments, and (iv) any realized capital gains, realized capital
losses or unrealized capital appreciation or depreciation.




Management may elect to defer all or a portion of the fees that would otherwise
be paid to them in their sole discretion. Any portion of a fee not taken as to
any month, quarter or year will be deferred without interest and may be taken in
any such other month prior to the occurrence of a liquidity event as Management
may determine in their sole discretion.




Indemnification of Management




 Management and its officers, directors, and control persons are entitled to
indemnification for any damages, liabilities, costs and expenses (including
reasonable attorneys’ fees and amounts reasonably paid in settlement) incurred
by them in or by reason of any pending, threatened or completed action, suit,
investigation or other proceedings arising out of or otherwise based on the
performance of any of Management’s duties or obligations under this Agreement or
(i) to the extent such damages, liabilities, cost and expenses (A) are not fully
reimbursed by insurance and (B) do not arise by reason of willful misfeasance,
bad faith, or gross negligence in Management’s performance of such duties or
obligations, or Management’s reckless disregard of such duties or obligations,
and (ii) otherwise to the fullest extent such indemnification is consistent with
the provisions of the Company’s articles of incorporation, and other applicable
law.




ARTICLE 3
MISCELLANEOUS




3.1.

Confidential Information and Other Restrictions.  Either during or after the
term of this Agreement, Management agrees not to communicate, disclose, or
utilize to Management’s own benefit or the benefit of any other entity or
persons, any techniques, plans, designs, programs, customer information or other
information not in the public domain pertaining to the business or affairs of
the Company or of any of its affiliates.  Information shall not be considered to
be in the public domain if revealed or disclosed in contravention of this
Agreement or the agreements made between the Company and other parties except in
accordance with the company’s privacy notice provisions and in furtherance of
the business of the Company.  Upon termination of this Agreement the Management
agrees to immediately surrender to the Company all original documentation,
software, or computer systems programs, and copies any other documents and
material received while retained under this Agreement.  Management shall not
retain or deliver to any other entity or person any of the foregoing or a
summary or memorandum thereof.




3.2.

Reserved.




3.3.

Termination.  This Agreement may be terminated by either party; (i) upon giving
ninety (90) days written notice to the other party; provided however, that if
the Company terminates this Agreement by written notice, the Company shall
remain obligated to pay the Management Fee through the end of the Term, or (ii)
for Cause at any time with no written notice and the Company shall not be
obligated to pay the Management Fee or Incentive Fee.  For purposes of  this
Agreement, “Cause” means the occurrence of any of the following events: (i)
willful and continued failure (other than such failure resulting from
personnel’s  incapacity during physical or mental illness) by the Management to
substantially perform duties with the Company; (ii) conduct by the Management or
its personnel that amounts to willful misconduct or gross negligence; (iii) any
act by Management or its personnel of fraud, misappropriation, dishonesty,
embezzlement or similar conduct against the Company; (iv) commission by
Management of a felony or any other crime involving dishonesty; or (v) a
material breach of the Agreement by the either the Company or the Management.




3.4.

This Agreement, and the Securities Purchase Agreement, constitutes the sole and
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements, representations, warranties,
statements, promises, arrangements and understandings, whether oral or written,
express or implied, between the parties hereto with respect to the subject
matter hereof and may not be amended or modified except by an instrument in
writing signed by the party to be bound hereby.





--------------------------------------------------------------------------------




3.5.

All notices, consents, requests, demands and other communications required or
permitted to be given under this Agreement (collectively, the "Notices") shall
be in writing and delivered personally, receipt acknowledged, or mailed by
registered or certified mail, postage prepaid, return receipt requested,
addressed to the parties hereto identified above (or to such other addresses as
either of the parties hereto shall specify by notice given in accordance with
this provision).  All such Notices shall be deemed given when personally
delivered as aforesaid, or, if mailed as aforesaid, on the third business day
after the mailing thereof or on the day actually received, if earlier, except
for a notice of a change of address which shall be effective only upon receipt.




3.6.

Neither party hereto may assign this Agreement or its or their respective
rights, benefits or obligations hereunder without the written consent of the
other party hereto




3.7.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Connecticut with respect to contracts made and to be fully
performed therein, without regard to the conflicts of laws principles thereof.




3.8.

If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provision(s) shall be excluded from this Agreement and the
balance of this Agreement shall remain in full force and effect.




3.9.

This Agreement may be executed in one or more counterparts, each of which, when
executed and delivered, shall be deemed an original, but all of which when taken
together, shall constitute one and the same instrument.




IN WITNESS WHEREOF, the parties have executed this Agreement of the day and year
first above written.




HVW HOLDINGS LLC




By:________________________________

_______________


Manager




SHARP PERFORMANCE, INC.




By:________________________________


Chief Executive Officer



